Citation Nr: 0727565	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-26 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for rectal cancer, to 
include as due to exposure to an herbicide.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The veteran served on active duty from January 1967 to 
January 1969.  Service in Vietnam is indicated in the 
evidence of record.

The veteran's August 2000 claim was denied in the June 2002 
rating decision.  The veteran disagreed and perfected an 
appeal.  In March 2004 the veteran and his representative 
presented evidence and testimony at a video conference 
hearing before a Veterans Law Judge (VLJ) who is no longer a 
Board member.  A transcript of that hearing has been 
associated with the veteran's claims folder.

In August 2004, the Board remanded the claim for further 
evidentiary development.
That was accomplished, and in June 2006 the VA Appeals 
Management Resource Center issued a supplemental statement of 
the case (SSOC) which continued to deny the claim.  The 
veteran's claims folder was returned to the Board.

In August 2007, the Board informed the veteran through his 
representative that the VLJ who presided at his hearing had 
left the boards.  The veteran was offered the opportunity to 
present testimony at another hearing, which he declined.

Issues not on appeal

At the time of the Board's August 2004 remand, there was a 
second issue on appeal, namely entitlement to service 
connection for a skin disorder.  While this case was in 
remand status, a June 2006 rating decision granted service 
connection for tinea versicolor, evaluated as noncompensably 
disabling.  Since the claim was granted, the appeal as to 
that issue has become moot.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

A February 2006 rating decision granted service connection 
for diabetes mellitus, type II, due to herbicide exposure, 
evaluated as 10 percent disabling; and for cataract secondary 
to service-connected diabetes, evaluated as noncompensably 
disabling.  A July 2006 rating decision granted service 
connection for right and left upper extremity and right and 
left lower extremity peripheral neuropathy, evaluated 10 
percent each; and denied service connection for hypertension 
and peripheral vascular disease.  The record does not 
indicate that the veteran has disagreed with any of those 
decisions.  

Accordingly, the only issue currently in appellate status is 
the mater o the veteran's entitlement to service connection 
for rectal cancer.


FINDING OF FACT

The competent medical evidence of record supports a 
conclusion that the veteran does not currently have rectal 
cancer or any residuals therefrom.


CONCLUSION OF LAW

Service connection for rectal cancer is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the rectal cancer he 
experienced in 1992 was caused during his active duty by his 
exposure to Agent Orange in Vietnam.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The issue on appeal will then be analyzed and a 
decision rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted above, in August 2004 the Board remanded the claim 
for further evidentiary development.  Specifically, the 
Board's remand directed the Veterans Benefit Administration 
(VBA) to assist the veteran in identifying any health care 
providers who had treated the veteran for his claimed 
condition, and to take steps to obtain such records.  
Specifically, the Board's remand ordered VBA to obtain 
treatment records from Lincoln VAMC; North Lincoln Family 
Medical Center and Dr. C.K.; B.L. General Hospital West; and 
records from Dr. E.  In addition, the Board's remand required 
VBA to provide a medical examination to determine the 
etiology of the claimed condition.  After this was 
accomplished, VBA was to readjudicate the claim.  

The Board has reviewed the record and has determined that 
requests for records from all of the named facilities and 
health care providers were made and the records received were 
included in the veteran's claims folder.  Moreover, the 
veteran was examined by a VA physician in March 2006 (the 
matter of an etiological opinion will be addressed below), 
and the claim was readjudicated in the June 2006 SSOC.  Thus, 
after a review of the entire record, the Board finds that VBA 
has complied with the Board's remand instructions.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letters dated January 2002, 
August 2004 and December 2004 how to substantiate his claim.  
All three letters informed the veteran that to support his 
claim the evidence must show:

An injury in military service or a disease that 
began in or was made worse during military service, 
or that there was an event in service causing 
injury or disease;

A current physical or mental disability;

A relationship between your current disability and 
an injury, disease, or event in service.

The veteran was further informed in those letters that 
VA would provide a medical examination if it was deemed 
necessary to substantiate his claim, and that VA would 
obtain records such as records held by Federal agencies, 
including service records and VA medical records, 
employment records, and private medical records so long 
as he provided sufficient information to allow VA to 
obtain them.

The Board also notes that the veteran was informed in letters 
dated August and December 2004 and February 2006 that if 
there was any other evidence or information that he thought 
supported his claims, to let VA know, and that if he had any 
evidence in his possession that pertained to his claim, to 
send it to VA.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element is not in dispute.  As noted 
above, the veteran has received notice of his and VA's 
obligations regarding the second and third elements.  Because 
the veteran was denied service connection, any lack of notice 
as to elements (4) and (5), degree of disability and 
effective date, is moot and does not prejudice the veteran.  
The Board thus finds that the veteran has received proper 
notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim now under consideration and that there 
is no reasonable possibility that further assistance would 
aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records.  As is 
discussed above, private medical records and reports of VA 
treatment of the veteran were obtained pursuant to the 
Board's remand.  Additionally, the veteran was provided with 
a VA examination in March 2006.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As was described in the Introduction, the veteran 
and his representative presented evidence and testimony to a 
VLJ at a videoconference hearing in March 2004.  As is also 
noted, the VLJ conducting the hearing is no longer a member.  
Of record is an August 2007 Report of Contact indicates that 
the veteran's representative contacted the veteran and 
informed the veteran of his right to another hearing before a 
sitting VLJ.  The report indicates that the veteran waived 
that right and desired for a decision to be reached without 
another hearing.

The Board will therefore proceed to a decision on the merits.  

Pertinent law and regulations

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).

Analysis

Rectal cancer (specifically squamous cell carcinoma of the 
anus) was diagnosed in May 1992.  Immediately thereafter the 
veteran underwent surgery to remove the cancerous tissue and 
subsequently underwent chemotherapy and radiation treatment.  

The veteran generally contends that his rectal cancer 
occurred as a result of exposure to the herbicide Agent 
Orange when he served in Vietnam.  As was discussed in the 
Board's previous remand, the veteran was treated for a 
perianal abscess in August 1967, during service, and the 
Board asked that the relationship between that episode and 
the subsequent development of rectal cancer be explored.

Pursuant to the Board's remand instructions, the veteran was 
examined in March 2006 by a VA examiner who, after reviewing 
the entire claims file and examining the veteran, concluded 
the following:

Today's examination only showed excoriation about 
the perianal skin.  No other findings were noted.  
. . . [The veteran's] current diagnosis appears to 
be a previous history of a rectal cancer . . . .

There is no other evidence of record that disputes those 
findings.  Among other medical reports documenting no 
recurrence of the rectal cancer are: a very thorough March 
2000 private physical examination report, which included a 
negative rectal examination and a diagnosis of history of 
cancer of the anus; an April 2000 report of C.K., M.D., which 
included a diagnosis of history of rectal cancer; and an 
October 2001 VA progress note, which included an impression 
of "history of rectal cancer status post chemotherapy and 
radiation, currently table".

The March 2006 VA examiner noted that the veteran stated that 
he had not received treatment for the rectal cancer condition 
for "many years."  This is borne out by the extensive VA 
outpatient treatment records, which document complaints and 
treatment for a variety of medical problems in recent years,  
but not with respect to the rectal cancer.  

It therefore appears from the competent medical evidence that 
the veteran does not currently have rectal cancer.  As was 
noted in the law and regulations section above, in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  
See Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board is of course aware that the veteran has complained 
of rectal bleeding and occasional fecal leakage.  The March 
2006 VA examiner was obviously aware of those complaints.  
The examiner did not, however, indicate that such were 
residuals of the veteran's rectal cancer.  Similarly, there 
is no indication that the perianal excoriation (to the extent 
that such may even be considered to be a disability) was 
related to the rectal cancer; instead, this appears from the 
examination report to be related by the examiner to the 
veteran's history of perirectal abscesses, not to the history 
of rectal cancer.  

In short, the medical evidence of record clearly indicates 
that the veteran's rectal cancer was successfully treated 
without complications.  As noted above, rectal cancer has 
been diagnosed for many years by history only.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [service connection 
may not be granted for a diagnosis of a disability by 
history].  In the absence of a current disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].    

After review of the entire record, the Board determines that 
element (1) has not been satisfied.  The claim fails on that 
basis.

Additional comment

The Board's August 2004 remand asked the examining VA 
physician to opine concerning the relationship, if any, 
between the August 1967 in-service perianal abscess and the 
veteran's rectal cancer.  The examiner did not provide a 
clear opinion as to this subject.  However, in the absence of 
any current residuals of rectal cancer this remains a moot 
point.

As was alluded to above, the most recent VA examination 
indicated a finding of perianal excoriation, evidently 
related to the veteran's long history of perianal abscesses.  
The veteran has not complained of any problems associated 
therewith, aside from the rectal cancer, and he has not 
sought service connection for perianal abscesses as such.  
The Board wishes to make it clear that it is intimating no 
conclusion, legal or factual, as to any future claim of the 
veteran concerning his perianal abscesses.   


ORDER

Entitlement to service connection for rectal cancer to 
include exposure to an herbicide is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


